TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00832-CV



                                In re Earnest Lee Glover, Jr.


                     ORIGINAL PROCEEDING FROM BELL COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus filed by Earnest Lee Glover, Jr. is denied.




                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Filed: March 31, 2011